DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-4 and 6-19 are:
Regarding claims 1-4, 6-15 and 17-19 the prior art does not teach or fairly suggest in combination with the other claimed limitations a device, wherein the support includes a first portion that bears against an inner face of the housing and a second portion, the first portion being interposed between the electrical conductor and the housing in a first direction, the second portion extending from the first portion in the first direction, the electrical conductor bearing against the second portion, the first direction being a direction perpendicular to the inner face of the housing, wherein the electrical conductor extends in length in a second direction perpendicular to the first direction, and wherein the second portion is perpendicular to the first portion in a plane perpendicular to the second direction.
Regarding claim 16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a device  being an electrical distribution enclosure including a plurality of outgoing electrical lines and one incoming line, the incoming line being suitable for receiving an electric current, at low voltage, from an electrical network to which the incoming line can be connected, each outgoing electrical line being configured to be electrically connected to an electrical installation that the outgoing electrical line is capable of supplying with electricity, each electrical conductor being configured to electrically connect one respective outgoing electrical line to the incoming line.
These limitations are found in claims 1-4 and 6-19, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 14, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848